Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-16, 18-20, and 23-25 have been cancelled; Claims 17 and 22 have been amended; claims 17, 21-22, and 26-32 remain for examination, wherein claims 17 and 22 are independent claims. 


Status of the Previous Rejections
Previous rejection of Claims 17 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 3/3/2021.
Previous rejection of Claims 22 and 26-32 under 35 U.S.C. 103(a) as being unpatentable over Takada et al (US 6,911,268 B2, thereafter US’268) in view of Norden et al (US-PG-pub 2013/0206284 A1, thereafter PG’284) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 3/3/2021.
Previous rejection of Claim 30 under 35 U.S.C. 103(a) as being unpatentable over US’268 in view of PG’284, further in view of Tomida et al (US-PG-Pub 

Reason for Allowance
Claims 17, 21-22, and 26-32 are allowed.  
Regarding the instant independent claims 17 and 22, the Applicant has added allowable subject matter in the previous claim 20 into the instant claim 17 (claim 20 has been cancelled and refer to the previous office action dated 12/3/2020) and has added allowable subject matter in the previous claim 25 into the instant claim 22. It is noted that the recorded prior arts do not specify the claimed limitation of hot-dip plated layer formed on the surface of the steel plate consisting of Al-Si alloy and the Al-Si alloy includes 10-30 wt% Si as recited in the instant claims. Claim 21 depends on claim 17 and claims 26-32 depend on claim 22, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734